Title: From George Washington to Isaac Craig, 25 April 1781
From: Washington, George
To: Craig, Isaac


                        

                            
                            Sir
                            Head Quarters New Windsor 25th April 1781
                        
                        I have recd your favr of the 15th—The present State of Colo. procters Regt does not admit of your Company’s
                            being made up to its full complement, but I have, by this conveyance desired Genl St Clair to let you have as many Men as
                            will put you on a level with the others. This is all that can now be done—I have already desired the Board of War to send
                            six artificers to Fort Pitt, you may avail upon them with this letter and ask three or four more, if they can be spared.
                        I would wish the inclosed for General Clarke and Colo. Brodhead to reach them as speedily as possible; you
                            will be pleased to take charge of them yourself, if you do not meet with a good opportunity previous to the time you
                            intend setting out. I am &a. 

                    